 284DECISIONSOF NATIONAL LABOR RELATIONS BOARDnot work during said payroll period because they were ill or onvacation or temporarily laid off, and employees in the military serv-ices of the United States who appear in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether they desire to be represented,for purposes of collective bargaining, by International Longshoremenand Warehousemen's Union, Local 6, or by Butchers Union LocalNo. 193, Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL, or by neither.COCA COLA BOTTLING COMPANY OF ST. LouisandHOWARD D. BREWERCOCA COLA BOTTLING COMPANY OF ST.LouisandLOCAL UNION No.606 AFFILIATED WITH INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,A. F. L.CasesNos. 14-CA-4,51and 14-CA-199. July 19, 1951Decision and OrderOn February 2, 1951, Trial Examiner Allen McCullen issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices and recommended that the complaint be dismissed as tosuch allegations.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Na-tional Labor Relations Board has delegated its powers in connectionwith this proceeding to a three-member panel. [Chairman Herzog andMembers Reynolds and Murdock].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed? The Respondent's request for oral argu-'The Respondent excepted to the Trial Examiner's allowance of the General Counsel'smotion to amend the complaints so as to include the names of four additional employeesin the allegations alleging demotion for union activity.The motion was allowed at theclose of the General Counsel's case during the afternoon of Friday,November 3, 1950.The Trial Examiner thereupon allowed a recess until Monday morning,November 6, 1950.The Respondent did not request the recall of any of the General Counsel'switnesses forfurther examination,and was afforded a full opportunity to proceed with its defense of95 NLRB No. 45. COCA COLA BOTTLING COMPANY OF ST. LOUIS285ment ishereby denied, inasmuch as the record, the exceptions, and thebrief, in our opinion, adequately present the issues and positions of 'the parties.The Board has considered the Intermediate Report, theRespondent''s'exceptions and brief, and the entire record in this case,and hereby adopts the findings,, conclusions, and recommendations ofthe Trial Examiner, with the additions and modifications noted below 21.The Trial Examiner found that theofferof reinstatement madeto Dearel Sullivan and Howard Brewer by President Cox on April 8,1950, was coupled with an implied condition that in returning to workthey must withdraw from the Union.However, we do not believe that'the record substantiates such a finding.On the contrary, the recorddiscloses evidence leading to an opposite conclusion.Thus, Brewertestified that President Cox said nothing to him or Sullivan at theApril 8 meeting about their having to drop out of the Union as a'condition of returning to work.Furthermore, Sullivan could notquestion, Cox also stated to Brewer and Sullivan that there would benoprejudice against either of them as long as they performed theirjobs properly.Brewer's additional statement that he did not see whyheshould come back to work without a union appears to have beendirected toward obtaining recognition of the Union as bargainingagent for the employees and not toward protesting his individual statusthe amended allegations.Accordingly,we find that the Respondent was not prejudicedby the allowance of the General Counsel's motion.Olin Industries,Inc.,86NLRB 203;FtiltonBag and Cotton'Mills, 75 NLRB 883;FortWayne Corrugated Paper Co. v.N. L.R. B.,Ill F. 2d 869(C. A. 7, 1950) ; cf.N. L.R. B. v. MackayRadio &Telfgrapl•Co.,304U. S. 333 (1938).The Respondent also excepted to the Trial Examiner's exclusion of certain recordsrelatingtoArthurG. Stevenson's driving.These records were prepared by the safetycommittee of the Respondent's plant in the ordinary course of business and were identifiedby a member of the safety committee:They showedthat thelast accident In 'whichStevenson was involved occurredon November16,,1949.TheTrialExaminer believedthat suchevidencewas too remote in point of time to have any relevance to the issue,of Stevenson's discharge.Notwithstanding the remoteness of such evidence,the records,considered in connectionwith otherevidence,might have substantiated a defense thatStevenson was discharged for cause.Althoughthey contain expressions of'opinion, forwhich no adequate foundation was laid and to which no weight can be given,they shouldhave been admitted into evidence for the purpose of showing the number and type ofaccidents in which Stevenson was involved.However, upon consideration of all of theevidence relating to Stevenson'sdischarge,including the records of his driving, we areof the opinion and we find that Stevenson was dischargedfor his unionactivities.Accordingly,the exclusion of the driving records did not constitute prejudicial error.' In his IntermediateReport, theTrial Examiner incorrectly statedthatLukas A. Badertestified as to statements allegedly made by President Cox at a meeting of the employeesof the industrial department Saturday,April 8,1950.The record reveals no suchtestimony on the partof Bader.However, Claude W. Evering did testifyas to suchstatements,and his testimony is supported.by that ofJohn B.'Sweeney and Alfred J.Hart.Accordingly, we find thatthis error in no way affectsthe validityof the TrialExaminer'sConclusionsof Law andRecommendations.The TrialExaminer also incor-rectly statedthat inJanuary 1950,Doyle(meaning Bader)was promoted to a routesalesman -in the wholesale department.Accordingto Bader's own.testimony,he had beenpromoted to the position of an extra man in the wholesale department and held thatposition at the time of his discharge. X86DECISIONS -OF NATIONAL LABOR RELATIONS BOARDas a union meinber.3Sullivan's testimony likewise reveals that he didnot accept the offer because of his concern for the other employeesinvolved in the dispute with the Respondent.Upon the basis of the foregoing, we find that on April 8, 1950, theRespondent made a bona fide offer of reinstatement to Dearel Sullivanand Howard Brewer. The subsequent refusal by those employees ofthe offer of reinstatment placed them in the status of strikers, therebypreventing after that date the accrual of back pay to which they wereentitled. as discriminatorily discharged employees 42.The Trial Examiner found that, when Sullivan and Brewer re-turned to work on June 13, 1950, they were not reinstated to theirformer jobs, but were assigned to positions at St. Charles, Missouri, inviolation of Section 8 (a) (3) and 8 (a) (1) of the Act.We do notagree.Sullivan's testimony which is uncontradicted, is to the effectthat he and Brewer requested assignments at some place away from the.plant so that they would not have to cross the existing picket line, in,which they had been active.Their assignment to St. Charles, Mis-souri, instead of the St. Louis plant, followed as a result of their ownrequest.Moreover, the record contains no indication that they have,requested reassignment to the St. Louis plant at anytime since theirassignment to St. Charles, Missouri.Accordingly, because their rein-statement was made in accordance with their own request, we find thattheir assignment to St. Charles, Missouri, did not violate the provisionsof the Act. In view of their .acceptance of the assignment to St.Charles, we shall not order the Respondent to offer to them their formeror substantially equivalent position 5OrderUpon the entire record in this case and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that Respondent, Coca Cola Bottling Works of St. Louis,Missouri, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Local No. 606, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen8 This conclusion Is fortifiedby Brewer's statements that,"I didn't go back to workbecause some of the guys who had been firedthought that we would geta union in if westuck it out,"and that,". ..if it had been left entirelyup tome, I would have goneback to work."4 Pacific MouldedProducts Company,76 NLRB 1140;Sandy HillIron&Brass Works,-69NLRB355;UnionManufacturing Company,63NLRB 254;Ohio Fuel Gas Company,25 NLRB 519;Horace G. Prettyman, et al.,12 NLRB 640. However, the back pay ofthe other employees who were discriminatorily discharged Is not affected by their'participation in the strike and the picket line.LongLake Lumber Company,34 NLRB700;CrossettLumberCompany,8NLRB 440; cf.Kelco Corporation,79 NLRB 759.$Texas Miller Products,Inc.,83 NLRB 616 (reinstatement not orderedfor employeewho desired to remain in department to which hewas assigned when reemployed) ;AmesHarris Neville Company,67NLRB422; cf.State Center Warehouse-&Cold StorageCompany,90 NLRB 2115. COCA COLA BOTTLING COMPANY OF ST. LOUIS287and Helpers of America, A. F. L., or any other labororganization of itsemployees by discharging or refusing to reinstate any of itsemployees,or discriminating in any manner in regard to their hire and tenure ofemployment, or any term or condition of employment.(b) Interrogating employees concerning union membership and ac-tivities;warning employees to refrain from participation in suchactivities; soliciting employees to withdraw from union membership;threatening loss of employment, senority, or other benefitsbecause ofparticipation in such activities; or promisingwage increasesand otherbenefits conditioned on abstinence from union activities.(c) In any other manner, interfering with, restraining, or coercingits employees in the exercise of their right to self-organization to formntlabor organizations, to join or assist Local No. 606, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and{Helpers of America, A. F.'L., or any other labor organization, to bar--gain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds wilt:effectuate the policies of the Act:(a)Offer to James P. Bendickson, Donald H. Mueller, Lukas A..Bader, John H. Nierman, John H. Rose, Arthur G. Stevenson, George.L. Frodeman, Richard Espy, William Brengle, Jack Collins, and Rich-ard Guier immediate and full reinstatement to their respective former-or substantially equivalent positions, without prejudice to their senior-,ity or other rights and privileges.(b)Make whole James P. Bendickson, DonaldH. Mueller,Lukas:A. Bader, Howard D. Brewer, John H. Nierman, John R. Rose, ArthurG. Stevenson, Dearel Sullivan, George L. Frodeman, Richard Espy,.William Brengle, Jack Collins, and Richard Guier in the mannerprovided in the section of the Intermediate Report entitled "The-Remedy."(c)Upon requests, make available to the Board or its agents, forexamination and copying, all payroll records,socialsecurity paymentrecords, time cards, personnel records and reports, and all other rec=ords necessary to analyze the amounts of back pay due and the right ofreinstatement under the terms of this Order.(d)Notify Local Union No. 606, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers:of America, A. F. L., that certainletters signed by Howard D. Brewer,Dearel Sullivan, Bob Sullivan, G. L. Frodeman, Bobbie Agoain, Rob-ert Fletcher, Robert Bogen. Don L. Cline, RichardEspy, Richard 288DECISIONSOF NATIONALLABOR RELATIONS BOARDB.Woods, Richard C. Guier, R., Fuchs, WilliamBrengle,and JackCollins, bearing dates from June 7, 1950, to and including August23, 1950, and purporting to revoke the authority of said Union torepresent said employees, were obtained by Respondent from saidemployees through threats and coercion, and were mailed byregisteredmail to said Union by Respondent.(e)Post at its. plant, at St. Louis, Missouri, copies of the noticeattached hereto marked "Appendix A." 8Copies of said notice, to befurnished by the'Regional Director for the Fourteenth Region, afterbeing signed by the Respondent or its representative shall be postedby the Respondent and' maintained by it for sixty (60) consecutivedays thereafter in conspicuous places includingallplaceswherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondentto insurethatsaid notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for the Fourteenth Region in-writing within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.AND ITIS FURTHER ORDEREDthat the complaints, insofar as theyallege that the . Respondent discriminatorily dischargedWarrenBecker in violation of Section 8 (a) (3) of the Act and insofar as theyllege that the Respondent spied upon and kept undersurveillanceunion members, officials, meetings, meeting places, andactivities ofits employees in violation of Section 8 (a) (1) of the Act, be, and theyhereby are dismissed.Appendix ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate employees concerning union mem-bership and activities; warn employees to refrain from partici-pation in such activities; threaten loss of employment, seniority,or other benefits because of participation in such activities; orpromise wage increases and other benefits conditioned on absti-nence from union activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist LOCAL UNIONNO. 606 AFFILIATED WITH INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,In the event this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice,before thewords, "A Decision and Order,"the words,,.,ADecree of the United States Court of Appeals Enforcing." COCA COLA BOTTLING COMPANY OF ST. LOUIS -289A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in con-mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization-as a condition of employment as authorized in Section 8 (a) (3)of the Act.IVE WILL offer to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights orprivileges previously enjoyed, and make them whole for anyloss of pay which each of them may have suffered as the resultof the discrimination against him.James P. BendicksonArthur G. StevensonDonald H. MuellerGeorge L. FrodemanLukas A. BaderRichard EspyJohn H. NiermanWilliam Brengle.John H. RoseJack CollinsRichard GuierWE WILL make each of the employees named below whole forany loss of pay which either of them may have suffered as theresult of the discrimination against him.Howard D. BrewerDearel SullivanWE WILLnotifyLOCAL UNIONNo.606,AFFILIATEDWITH IN-TERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMENAND HELPERS' OF AMERICA, A. F. L.,that certain letterssigned by Howard D. Brewer, Dearel Sullivan,BobSullivan,G. L. Frodeman, Bobbie Agoain, Robert Fletcher, Robert Bogen,Don. L. Cline, Richard Espy, Richard B. Woods, Richard C.Guier, R. Fuchs, William Brengle, and Jack Collins, bearingdates from June 7, 1950, to and including August 23, 1950, andpurporting to revoke the authority of said union to represent saidemployees, Were obtained by Respondent from said employeesthrough threats and coercion, and were mailed by registered mailto said union by Respondent.COCA COLA BOTTLING COMPANY OF ST. LouIs,Employer.By ---------------------------------------------(Representative).(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and.-must not be altered, defaced, or covered by any other material. 290DECISIONS 'OF NATIONAL LABOR 'RELATIONS BOARDIntermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Howard D. Brewer, an individual, and LocalUnion No. 606, affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, A. F. L., herein called the Union,the General Counsel of the National Labor Relations Board,' by the RegionalDirector of the Fourteenth Region (St. Louis, Missouri), issued complaints datedOctober 6, 1950, against Coca Cola Bottling Company of St. Louis, St. Louis,Missouri, herein called the Respondent, alleging that the Respondent had engagedin and was engaging in unfair labor practices within the meaning of Section 8(a) (1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act. Copies of the charges, com-plaint, and notice of hearing were duly served upon the Respondent and theUnion.With respect to the unfair labor practices, the complaints alleged in substancethat on or about April 3, 1950, Respondent discriminatorily discharged certainemployees and demoted other employees because of their union and concertedactivities ; that from on or about March 28, 1950, Respondent made intimidatoryand coercive statements to employees to discourage union membership and ac-tivities; interrogated its employees concerning union membership, etc. ; urged, as-sisted, and requested its employees to surrender their union membership; threat-ened and warned its employees to refrain from union activities, and invoked re-prisals against employees for union. activities ; granted a wage increase to_ dis-courage union membership, and. promised job security and other benefits to itsemployees to discourage union membership and activities ; all in violation of Sec-tion 8 (a) (1) and (3) of the Act.Respondent filed answers to the two complaints, admitting the commerce alle-gations set forth in the complaints; admits that it.discharged certain employeeson April 3 and 4, 1950, but denies that it discharged these employees by reason ofunion activities ; and denies that it demoted certain employees ; and denies allother allegations of the complaints.Pursuant to notice, a hearing was held on October 31, and November 1, 2, 3, 6, 7,and 8, 1950, at St. Louis, Missouri, before Allen MacCullen, the undersigned TrialExaminer, duly designated by the Chief Trial Examiner.The General Counsel,Respondent, and the Union were represented by counsel, and all parties partici-pated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was affordedall parties.Upon conclusion of the testimony of Warren Becker, Respondent moved to dis-miss the complaints insofar as they alleged the discriminatory discharge of Beckerin violation of Section 8 (a) (3) of the Act. General Counsel and the Unionoffered no objection to the motion.Becker's uncontradicted credited testimonyestablished that he had taken no part in the union organization, and at the timehe was dismissed had not signed a union authorization card ; that he had anoperation for hernia, and he was dismissed by reason of his physical inabilityto perform his duties.The fact that be was dismissed about the time other em-ployees were discharged for union activities as herein found, raised the suspicionthat he was dismissed for union activities, but I find that the evidence does notsupport this charge, and the motion to dismiss the complaints charging thatBecker was discriminatorily discharged. was granted.1The General Counsel and his representative at the hearingare referred to as theGeneral Counsel.The National Labor Relations Board is herein calledthe Board. COCA -COLA BOTTLING COMPANY. OF ST. LOUIS. -291At the close of General Counsel's case and again at the close of the hearing,Respondent moved to dismiss both complaints.The motion was denied.Upon conclusion of General Counsel's case, General Counsel moved to amendparagraph -VI -of the complaint in Case No. 14-CA-499, and paragraph VII of thecomplaint in Case No. 14-CA-451, by the addition, after the words "and de-moted, on or about August 15, 1950, George L. Frodeman," of the following :On or about June 15, R. W. Espy ; on or about June 15, J. T. Collins ; on orabout June 15, W. L. Brengle ; and on or about July 5, Richard Guier.Respondent objected to the motion on the ground that General Counsel waslimited by paragraph VI of Case No. 14-CA-499 and paragraph VII of Case No.14-CA-451 alleging the demotion of George L. Frodeman only. The objectionwas overruled and General Counsel's motion to amend the complaints grantedfor the reason that paragraph VIII of Case No. 14-CA-499 and paragraph IXof. Case No. 14-CA-451 alleged that Respondent had "invoked reprisals againstits employees for having engaged in union activity" etc., and evidence was of-fered and received, without objection by the Respondent, purporting to show thatRespondent had demoted Espy, Collins, Brengle, and Guier for the reason thatthey participated in the unfair labor practice strike herein mentioned.GeneralCounsel'smotion merely conformed the pleadings to the proof.Respondentthereafter proceeded with its defense and was afforded full opportunity to meetthe amended charge.Motions by General Counsel and the Respondent to conform the complaints andthe answers to the proof as to names, dates, and other matters not relating tosubstance were granted.All parties waived oral argument, and a brief was filed by the Respondent.Upon the entire record in the case and from observation of the witnesses, andafter due consideration of the brief filed by Respondent, the undersigned makesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCoca Cola Bottling Company of St. Louis is a corporation organized underand existing by virtue of the laws of the State of Delaware, and is licensed todo business in the States of Missouri and Illinois. It has an exclusive franchisefrom the Western Coca Cola Bottling Company of Illinois to bottle and sellCoca Cola in the city of St. Louis, Missouri, and certain areas adjacent theretoinMissouri and Illinois, Its principal office is at 2930 North Market Street, St.Louis, Missouri, and it distributes bottled Coca Cola from that place and fromwarehouses at Alton and Belleville, Illinois, and St. Clair, Festus, St. Charles,and Cuba, Missouri.All Coca Cola is bottled at the North Market Street plantin St. Louis, and distributed from there to the various warehouses above men-tioned.During the past year, Respondent purchased raw materials, supplies, or com-modities of a value in excess of $500,000, of which about 30 percent was purchasedoutsideof the State of Missouri and shipped to the St. Louis plant.During this,same period, Respondent sold bottled Coca Cola in St. Louis and the vicinity inan amount exceeding $500,000, of which approximately 15 percent was sold out-side of the State of Missouri.The undersigned finds that Respondent is engaged in commerce within themeaning of the Act.961974-52-vol. 95-20 292DECISIONSOF NATIONALLABORRELATIONS BOARD11. THE ORGANIZATION INVOLVED -Local Union No. 606, affiliated with International Brotherhoodof Teamsters,Chauffeurs, Warehousemen and Helpers of America, A. F. L., is alabor organi-zation asdefined by Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The background; summary of events andissuesFor some time prior to April 1950 Respondent's employees 2 were dissatisfiedwith their wages and from time to time complained to their supervisors butwithout effect.In the latter part of March or early April 1950, a meeting wasarranged with officers of the Union and the. organizational campaign started.'Thereafter and up to April 13, 1950, various supervisors questioned employeesconcerning the union activities, as herein mentioned, raising the issue of re-straint, coercion, and interference in violation of Section 8 (a) (1) of the Act;officers of Respondent peremptorily discharged nine employees as herein men-tioned, raising the issue of discriminatory discharges in violation of Section 8(a) (3) of the Act; and just prior to April 13, 1950, at which time the employeeswent on strike, Respondent announced a wage increase, which General Counselcontends was to coerce the employees to abandon the Union, and raises the issueof a violation of Section 8 (a) (1) of the Act.B. Interference, restraint, and coercionThe evidence concerning the statements which General Counsel asserts con-stituted interference, restraint, and coercion will be summarized under thenames of each of Respondent's supervisors to whom the statements were respec-tively attributed.Reno CovaReno Cova testified credibly that prior to April 13, 1950, he was a route super.visor in the industrial department, and Respondent stipulated to this fact.Howard D. Brewer, a route salesman in the industrial section, testifiedcredibly that on Monday, April 3,, 1950, Cova asked him if he knew anythingabout the Union, and he told Cova that he did not. Cova then informed Brewerthat someone told Mr. Buchheit (department manager in charge of the indus-trial department) that Brewer, Dearel Sullivan, and John B. Sweeney were theones who started the union organization.Cova then asked him if he had signeda union authorization card and Brewer told him that he had. Cova then askedhim why they wanted a union, and Brewer told Cova that the employees weredissatisfied with their wages.Coca then told Brewer that the employees wouldbe better off without a union, and that even if they had worked for the Companyfor 14 or 15 years the Company could find reasons to discharge them. Covaalso informed Brewer that Respondent was then working on a plan to give theemployees a raise.The employees Involved will be mentioned as trainees or helpers and as route salesmenIn the industrial department, and as helpers and route salesmen in the wholesale depart-ment.New employees usually came in as trainees in the industrial department wheretheyacted as helpers to theroutesalesmen who had charge of the delivery trucks.Routesalesmen called at various establishments where Coca Cola machines were operated, filledsuch machines, removed empty bottles, cleaned and inspected such machines, etc.8Employees Harold D. Brewer, Donald D. Mueller, Dearel Sullivan, John H. Nierman,and George Frodeman, herein mentioned, including several other employees, were presentat this meeting, and thereafter participated in the organizational campaign. COCA COLA BOTTLING COMPANY OFST. LOUIS293Dearel Sullivan, a route salesman in the industrial department, testifiedcredibly that on Saturday, April 1, 1950, Cova asked him if he, Sullivan, knewanything about the union activities going on at the plant, and he told Cova"no, he did not."Cova then asked him if he had signed a union card and hetold Coca that he had not. Cova then asked him if Howard Brewer had signeda card and he told Cova that he had not. On Monday, April 3, 1950, Cova againasked him if he had signed a union card and he told Cova no. Cova then saidthat the Union would not benefit the employees much, and that the employeeshad a raise which would be announced soon and that things would be a lotbetter.On Sunday afternoon, either the 9th or 16th of April 1950, after Sullivanwas discharged, he met Cova at Ray Fuchs', another employee, house, and Covasaid he wanted Sullivan to come back to work, that the Company had beenworking on a pay increase for the employees, and that the employees wouldbe pleased with it, and that he, Cova, thought Sullivan, was very foolish tothrow away the good reputation he had with the Company for the purpose oftrying to get into the Union, and that if Sullivan would come back to workhe was certain he could get back pay for Sullivan.John B. Sweeney, another employee in the industrial department, testifiedcredibly as follows:About April 3, 1950, Cova asked Sweeney if he had heard anything about theUnion, and if he, Sweeney, had signed a union card.He told Cova no. Covathen mentioned by name nearly all of the employees in Cova's division, andasked Sweeney if he had any knowledge if any of them were in the Union, andhe told Cova that he did not know..On the morning of April 5, 1950, after Brewer and Sullivan had been dis-charged, Cova again asked Sweeney if he had joined the Union, and he toldCova no, and asked Cova why Brewer and Sullivan did not go out on theirroutes that morning, and Cova said he did not know. Later that morning hetalked with Brewer and Sullivan, and Cova asked Sweeney what Brewer and.Sullivan said to him, and he told Cova they said they had been discharged,and he asked Cova why Brewer and Sullivan had been discharged, was it becauseof the Union, to which Cova made no reply. Cova then again asked him if hehad signed a union card, and Sweeney said yes, and he then asked Cova if he,Sweeney, was going to be the next one discharged, and Cova said no, that noone was being discharged because of that. Cova then told Sweeney to get outof the Union that it would be better for him.The following Sunday, April 9, 1950, Sweeney met Cova at Ray Fuchs' houseSullivanwas there but Brewer was not. Cova was talking to Sullivan inSweeney's presence and was trying to get Sullivan to come back to work, butbe and Sullivan could not reach an agreement.After they left Fuchs' house,the Union, and call on Mr. Cox, president of Respondent, about coming back towork.Later in the week, Cova asked Sweeney if he had seen Brewer and Sullivanand had tried to convince them to leave the Union and come back to work.Following this conversation, Cova again talked to Sweeney and asked himto withdraw his union card, and to see Sullivan and Brewer and tell them thatif they withdrew their union membership and saw Mr. Cox, they could get theirjobs back. In this same conversation, Cova told Sweeney that Respondent wasworking on a raise for the employees, and that the employees would be betteroffwith the new raise than with the Union, and that it would be wiser to getout of the Union and stay with Coca Cola. Sweeney then told Cova that hedid not think the wage increase would compensate for the. fact that several 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees had been discharged,that he and some of the other employees:were mad because of that.Cova admitted being at Fuchs' house at the time of the alleged conversationwith Sullivan and Sweeney,but testified that the only conversation he had'related to getting Sullivan and Brewer back to work for Coca Cola, and that he.did not discuss anything relating to the Union.Cova's general denial of allconversationswith employees relating to the Union is not credited for thereasons herein later mentioned.John H. Nierman testified credibly that about April 1, 1950, Cova asked him:if he knew about the union cards which were circulating around the plant, andwho was participating in it, and he told Cova that he knew nothing about it.Cova was not asked about this conversation and therefore did not deny it.George Maurer,employed by Respondent as a route salesman in March and,.April 1950,testified credibly that shortly before the picket line was set up onApril 13, 1950,Cova asked him, what he would do in the event a picket line wasset up.Cova was not questioned concerning this statement and therefore madeno denial of it.Raymond Fuchs,employed by Respondent as a route salesman,was questioned:about some statement alleged to have been made by Cova at Fuchs' house onApril 9, 1950.Fuchs' testimony on this subject was so hazy-and confused thatit did not impress the undersigned,and it is not credited.Cova flatly denied any and all conversations attributed to him by employees.He admitted on cross-examination that sometime beginning about the last ofMarch there were rumors about the Union around the plant but that "the bosssays just let them do as they want;if they want to sign it,let them, and if theydon't want to sign it, let them do as they want."If such were the instructionsfrom "the boss"the record in this case does not convince me that it was fol-lowed by the supervisors,including the department managers.With Cova's ad-mitted knowledge of union activity among the employees,and the talk that musthave been engaged in by the employees,itdoes not appear reasonable that.Cova had no conversation with any of the employees relating to the Union, and,yet he emphatically denied any conversation attributed to him which containedthe word"union."For this reason his denials of these conversations are notcredited.Lewis Langdon DoyleGeorge N. Sisler,an employee of Respondent from August 1938 to April 15,.1950, at which time he went out on strike,testified credibly as follows :In March and April 1950 he was working in the wholesale department underDoyle, and that sometime in the latter part of March 1950 Doyle asked him ifhe had heard anything about any union activity;Doyle said there were rpmorssome of the employees were trying to start a union. Sisler told Doyle that he.had heard the rumors but refused to tell Doyle the source of any of his informa-tion.Doyle then told Sisler that as the oldest man in the division,Sisler shouldtell the men in the division of the advantages of working for Coca Cola, all thatthe latter had done for the employees,and all that the employees would gainby continuing to work for Coca Cola.Doyle then asked Sisler to let him knowif Sisler heard anything further about the Union.On April 4,1950, when Sisler returned to the plant after serving his route, hewas informed that Doyle wanted to see him.When he saw Doyle the lattersaid he had heard that several members of his division had signed union cards,and that he, Doyle, had heard that Sisler had signed a.union card.Sisler toldDoyle he had not signed a card, and asked Doyle from whom he secured hisinformation,and Doyle said he did not know who told him. Doyle then told COCA COLA BOTTLING COMPANY OF ST. LOUIS295him that Luke Bader, another employee, was not there any more, and he askedDoyle why, and Doyle said "he didn't meet the qualifications of a Coca Colasalesman."A few days later Doyle told Sisler that he, Doyle, had heard that a numberof the employees had signed union cards.Doyle then told Sisler that if theemployees had a union they would no longer work for Coca Cola but wouldwork for the Union, and that Sisler with 12 years' experience and a good routemight have somebody else come in and take the route away from him.Doyle generally denied having any conversations with Sisler relating to theUnion.His denials are not credited.George HagenbrockGeorge Hagenbrock, prior to April 13, 1950, was supervisor of.sales in theindustrial department.George E. Frodeman, a route salesman in the industrial department, workingunder George Hagenbrock, testified credibly that about a week before April 13,1950, Hagenbrock asked him if he had signed a union card.Alfred J. Hart, a route salesman in the industrial division, working underGeorge Hagenbrock, testified credibly that sometime the first part of April 1950,.Hagenbrock asked him if he knew anything about the trouble that was goingon and if he knew of anyone who had signed a union card.- He told Hagenbrockthat Frodeman had signed a union card, and that he, Hart, had signed one.On this same day, Hagenbrock told'=Hart that -he had a list of everyone who hadsigned union cards.Hagenbrock denied questioning Frodeman and Hart, or making any statementto them about the Union.His denials were not convincing, and are not creditedby me.Richard Guier, a route salesman in the industrial department, testified thatwhile in company with a number of other employees and some supervisors, hethought he heard Hagenbrock ask him if he had signed a card, but that "Icouldn't swear that he was talking directly to me." Such testimony is -notcredited as proving that Hagenbrock did question Guier.Randolph JohnsonRespondent stipulated that prior to April 13, 1950, Randolph Johnson was asupervisor in the industrial department.RichardWoods, a trainee in the industrial department, working underRandolph Johnson, -testified crediably that on. April 12, 1950, Johnson.-told himthere were rumors that a picket line would be established, and Johnson askedhim if he, Woods, would cross it, and said that if he did he would be assigneda route.Woods told Johnson he did not know if he would cross the picket line.Richard Guier, hereinabove mentioned,' testified credibly that on the day justprior to the announcement of the increase in wages," Johnson said to him that heshould not do anything foolish until President Cox talked to the employees, asCox was going to make a generous offer to the employees.On cross-examination, Guier further testified credibly that shortly before thepicket line was established, Johnson asked him if he would cross the picket lineand come to work, and he told Johnson that he would not.Johnson was not questioned as to any of these alleged statements by him andthey all stand uncontradicted.The exact date the raise in wages was announced was not clearly fixed by thetestimony, but the increase was effective beginning April 10, 1950, and the announcementwasprobablymade onSaturday, April 8, 1950. 296DECISIONS OF NATIONAL LABOR RELATIONS' BOARDAdelbert RothermickRothermick testified, and. Respondent stipulated, that prior to April 13, 1950,he was a supervisor in the industrial department.Nils Roy Nelson, a helper in the wholesale department, was called by Respond-ent, and testified credibly that sometime after March 28, 1950-he could notfix the exact date-Rothermick asked him if he had joined the Union. Respondentthen called Rothermick in an apparent attempt to contradict its ownwitness.Itothermick testified that he had never asked Nelson if Nelson had signed a unioncard, but Rothermick was not asked if he had questioned Nelson aboutjoiningthe Union, and Nelson's testimony stands uncontradicted 6Frank SheldonFrank Sheldon was not produced by Respondent as a witness. Respondent.stipulated that he was a supervisor.George N. Sisler, heretofore identified, testified credibly that about the timethe pay raise was announced, Sheldon asked him to assist in_broadcasting thenews of the raise as later herein mentioned, and in the course of the conversationSheldon said to him that employees who refused to cross the picket line did notvalue their jobs with Coca Cola. This statement stands uncontradicted.John Nierman, previously mentioned, testified credibly that shortly afterhe was discharged on' April 4, 1950, and before the picket line was established,he was soliciting one of Respondent's employees to sign a union card. Thiswas on the sidewalk near Respondent's plant. Sheldon came up and askedhim if he was working for Coca 'Cola; and.Nierman told Sheldon that he hadbeen discharged.Sheldon then said "From hereon, let's not hold conversations onCoca Cola property."He then asked Sheldon if Coea Cola owned the side-walk and streets of St. Louis, to which Sheldon made no reply. This conver-sation stands uncontradicted.Bernard SullivanBernard Sullivan testified, and Respondent stipulated, that : prior to April13, 1950, Sullivan was a supervisor.Dearel Sullivan, heretofore identified, testified credibly that the week beforehe was discharged Bernard Sullivan told him that it would not be wise tosignunion cards because Respondent could cayy "Jellyroll" Hogan an."official,of the Bottlers Union, and have him get in touch with Local 606, and Respond-ent could then ascertain the names of all employees who signed cards. Thenight before the Dearel Sullivan was discharged, B. Sullivan told him Respondenthad ascertained the names of all employees who signed cards, and that DearelSullivan was among them.Arthur G. Stevenson, employed by, Respondent as a route salesman in theindustrial department prior to his discharge on April 4, 1950,, testified crediblythat on April 4, just prior to his discharge, he asked Sullivan how long Respond-ent was going to continue to discharge,the employees, and Sullivan told himthat Respondent "will keep it up until they get rid of all of them." Stevensonthen said that Respondent could not possibly know who all of the union memberswere, and Sullivan replied that " Jellyroll" Hogan, previously mentioned, wasin to see President .Cos the previous Saturday, and that Hogan knew the namesof all employees who had signed union cards, and that Respondent could findout the names of all employees who were activein the union.6 Rothermicktestifiedthathe heard about the union organization as earix as the latterpart of March 1950. COCA COLA BOTTLING COMPANY OF ST. LOUIS297John L. Cline, employed by Respondent as a trainee in the industrial depart-ment, testified that the night before the picket line was established, Sullivancame in a room where a number of employees were gathered.He had a num-ber of small paper cards in his hand, and he said to the employees that anyone-who had signed a union card should take one of the cards, and he passed'them around the room. The card had a picture of a man flushing himself. down:.the toilet and 'saying' "Good-bye cruel world."Bernard Sullivan denied that he ever had a conversation with Dearel Sullivan.concerning the Union.He also denied the conversation attributed to him byStevenson.He testified that be did not know John L. Cline, but that he hadnothing to do with the alleged distribution of. the paper cards as testified byCline.His denials of the conversations with Dearel Sullivan and Stevenson.1were not impressive, and are not credited by me. I do credit his denial of havinganything to do with the distribution of the paper cards as testified by Cline..Cline's testimony was not impressive,. and it is significant that General Counseldid not question any of the other employees. alleged to have been present whenthe cards were supposed to have been distributed.VitoZerilleVito Zerillo testified, and Respondent stipulated, that he was a supervisor in:the industrial department prior to April 13, 1950..Arthur G. Stevenson, herein identified, testified credibly and without con-tradiction that on April 4, 1950, after his discharge herein related, he walked.out of Buchheit's office with Zerillo, and the latter said it was a shame that theywere discharging some of the employees. because of the Union, that the Unionwas no good, and it seemed foolish to be discharged over something like that,;-and Zerillo then suggested to Stevenson that the latter call up President Coxthat evening and give Cox the names of all of the employees who were in the-Union, and that some sort of an arrangement might be made for Stevenson tobe reinstated.Claude W.. Evering testified credibly, and without contradiction, that he wasemployed by Respondent in the industrial department until April 13, 1950, thatAbout April 7, 1950, Zerillo asked him if he were one of the instigators or or-ganizersof the union organization. Zerillo further informed Evering thatZerillo had heard from some of Evering's friends that he was one of the or- -.ganizers.-- Evering told Zerillo that this was false.Zerillo -then asked Evering -if he had signed a union card, and Evering said he had. Zerillo replied that-that was all right, that-was all he wanted to know.RobertW. Fletcher, trainee in the industrial department, working underZerillo, testified credibly that shortly after the union organization started Zerilloquestioned him as to which employees were initiating the organization so thathe could talk to them and find out what the trouble was, as there might besomething the Company could do to settle the differences.John H. Nierman, previously identified, testified credibly that on the after--noon of April 4, 1950, while he was waiting for an interview with Buchheit WeiŠ!dent to his discharge. herein related, he heard Zerillo say to Jaycox, one of the-route salesmen, "I hope they fire all of those S. B's, they don't know about.unions."Zerillowas not questioned concerning the statements attributed to him byStevenson and Evering.Zerillo denied that he questioned Fletcher about theUnion, and also denied he made the statement as testified by Nierman. Suchdenials were not convincing and are not credited.Robert E. Sullivan, employed by Respondent as a trainee in the industrial 298DECISIONS -OF NATIONAL LABOR RELATIONS BOARDdepartment, gave some testimony regarding an alleged conversation with. Zerilloduring the time Sullivan was on the picket line, in which Zerillo was alleged tohave said that he did not think the Union was getting any place. Sullivan wasso indefinite as to when this. conversation took place and as to what Zerilloactually said that such testimony is not convincing, and it is not credited.Richard Espy, route salesman employed by Respondent, was questioned byGeneral Counsel concerning an alleged statement made by Zerillo at the latter'shome shortly after Brewer and Sullivan were discharged to the general effectthat Zerillo could get about 15 witnesses to testify to something which the wit-ness said he could not remember. Espy's testimony was so evasive and con-tradictory that it is not credited.Raymond Fuchs, route salesman employed by Respondent in the industrialdepartment, testified that at the meeting at Zerillo's house referred to above,Zerillo said "If you are ever short on money, the old man will take care of you."Zerillo denied making this statement.Standing alone, the statement, even ifmade, does not prove interference, restraint, or coercion, and I do not find itnecessary to determine if the statement were actually made.Willard R. CoxLukas A. Bader, route salesman in the industrial department, and Claude W.Evering, previously identified, testified credibly that at a meeting of the em-ployees of the industrial department on Saturday, April 8, 1950, Cox, presidentof Respondent said he had heard that a picket line was going to be set up, andhe did not want his job, but that employees who did cross the picket line wouldalways have a job with Coca Cola.Cox testified that he told the employees he had heard a picket line would be-set up, and that he hoped and expected the men would come to work if it were'set up.He testified that he had no.recollection of making the statement ``thatthose who do come to work will have their jobs and those who don't either are,cowards or don't want their jobs," but he did not deny that he made the-statement.At the meeting of the employees shortly before the picket line was establishedat which Cox made the statement with reference to crossing the picket line asrelated above, he also announced that.effective for the week ending April 15,1950, there would be a wage increase for all route salesmen in the industrialdepartment of $5 a week in their base pay-with an increase in minimum-earningsfor the week from $35 to $42; for all route salesmen in the wholesale depart-ment an increase of $5 a week in their base pay and an increase in their mini-mum earnings to $50 per week; extra men in'the wholesale department wereincreased to $48 a week, with no increase for the trainees in the industrial.department.I conclude and find that by questioning of employees concerning union ac-tivities; warning employees to drop out of the Union, questioning employees asto their intentions when the picket line was established, warning the employeesof the possible damages flowing from union membership, urging employees to:solicit other employees to drop their union membership, urging an employee toadvise other employees of the proposed raise in wages just prior to the strike,interfering with an employee soliciting other employees to join the Union, statingto an employee the hope all union members were discharged, promising a -wageincrease simultaneous with the statement that there was a rumor a picket line-would be established, and following this with the statement that employees whorefused to cross the picket line were either cowards or did not want their jobs, COCA COLA BOTTLING COMPANY OFST. LOUIS299Respondent interfered with, restrained, and coerced its employees in the exer-cise of their rights guaranteed in Section 7 and thereby engaged in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.C.Discriminatory dischargesOn April 3, 1950, Respondent discharged James P. Bendickson and Donald H..Mueller, and on April 4, 1950, discharged Lukas A. Bader, Howard D. Brewer,.John H. Nierman, Arthur G. Stevenson, and Dearel Sullivan, and technically dis-charged John M. Rose by forcing his resignation.With minor variations notmaterial to the cause of the discharge, all of the discharges were effected in thesame manner.It is not necessary, therefore, to give the testimony of each of thedischargees as it was all substantially the same and was not contradicted byRespondent.With-the exception of Lukas A. Bader, the other seven employees-were called to the office of R. A. Buchheit, manager of the industrial department,and told they did not meet the qualifications of Coca Cola salesmen, and that.itwould be to their advantage in the future to seek employment elsewhere.Buchheit then gave them the choice of resigning or being discharged.Rose-elected to resign,and Buchheit gave him paper and dictated the resignationwhich read as follows :I do not believe I have the necessary qualifications to make a successfulCoca Cola salesman. Please consider this my resignation effective today..The other six employees elected to be discharged.Buchheit had checks readyfor all of the discharged employees for the preceding week, which he immediatelydelivered to them, and paid them in cash for the time worked in the current week..When the employees asked for some explanation as to the meaning of thedischarge, Buchheit gave no explanation.Shortly after their discharge, theemployees received a letter from Respondent, signed by Buchheit, reading asfollows :Upon your request for reason for dismissal we beg to advise that thereason is as follows :We have found that your services are no longer required because youhave proven an unsatisfactory employee in that you did not come up to the-qualifications which are set for Coca-Cola salesmen.We have certain stand-ard'swhich are required of our salesmen and since you did not come up to-these qualifications it was necessary to dismiss you from the employ of ourcompany.We further feel that since you do not possess the qualificationsfor our requirements as a Coca-Cola salesman, that it would be better andmore advantageous for your own welfare to use your efforts in a field inwhich you better qualify and which might offer more chance for success.Lukas A. Bader was discharged by Frank Sheldon, manager of the wholesale-department, and the same reason was given him by Sheldon that Buchheitgave the other employees, that he was not qualified to be a Coca Cola sales-man.When Bader asked him in what way he was not qualified, Sheldon said"Oh, it is something like that incident you had with Mr. Buschulte." Sheldon,said further, "You just can't put your finger on it, it is a combination of things."The incident with Buschulte occurred on August 13, 1949, and was a minordisagreement with a fellow employee.The uncontradicted credited testimony of all of the dischargees is that theywere all members of the Union and very active in the organization attempt,and that none of them had been reprimanded recently by their supervisors andthere was no testimony offered that any of them had been reprimanded for 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDany serious offense or warned that a repetition would call for punitive actionby Respondent.Respondent offered certain testimony,as to alleged acts of some of the dis-chargees which it claimed was the cause of their discharge.General Counselobjected for the reasonthatRespondent in its answers denied generally that itbad discharged the employees by reason of their union activities as alleged inthe complaints,but did not plead that the employees were in fact dischargedfor cause.General Counsel's objection was overruled and the testimony re-ceived,and is summarized as follows :Lewis L. Doyle, supervisor in the wholesale department,and the immediatesuperior of 'Lukas A. Bader,testifiedthathe recommendedthe discharge of'Bader to Sheldon;that he complained to SheldonconcerningBader around the1st or 15th of January1950; thathe talked withBader abouthis service to cus 'tomers and his quick temper on numerous occasions(he later corrected thisto lots of times, and finally on several occasions) ;that Bader was untidy withhis clothes and very arrogant.On cross-examination when questioned as to;the specific times and the exact nature of his complaints against Bader, Doylewas very evasive and uncertain.Doyle was first employed by Respondent inOctober 1948 as a trainee,was then promoted to a route salesman in the indus-trial department,and about January 1950 was again promoted to route salesmanin the,wholesale department.No testimony was cffered by Respondent, as toBader's lack of qualifications during his employment from October 1948 to Jan-uary 1950, and the fact that he was promoted to higher jobs with Respondent.would indicate that his services were entirelysatisfactory.Doyle's testimonyas to the complaints against Bader was evasive and uncertain,and I find thatitdoes not warrant a finding that it was the real reason for his discharge.It is significant that at the time of Bader's discharge when he asked Sheldonto explain his lack of qualifications, Sheldon made no reference to any of the:so-called complaints to which Doyle testified.Doyle was present at the confer-ence when Bader was discharged,but did not contradict Bader's testimony thatthe only thing Sheldon said was to refer to the incidentinAugust 1949 with.Buschulte.If the real reasons for Bader's discharge were the complaints byDoyle and Doyle's recommendation to Sheldon,why were thesealleged facts notbrought to Bader's attention at the time?The answer is obvious,and I findthat the real reason for Bader's discharge was his union activities and that thealleged reasons given by Doyle were a pretext.R. Johnson testified that sometimein February1950 he complained to Buch-iheit that Bendickson was chipping bottles ; 6 and that he reprimanded Bendick-.son concerning his personal appearancebut gaveno testimony as to when thiswas.Buchheit testified that he had a report from Johnson complaining about.Bendickson's personal appearance the week before Bendickson was .discharged.and that he received a report aboutthe bottlechipping incident about the first.ofMarch;and that he had received a report from Johnson a month or so beforeBendickson's discharge that he was speeding with company equipment.Cova testified rather generallythatBrewer turned corners too fast with histruck and that this occurred sometime prior to February 1950. Buchheit testi-fied that he received a report from Cova the first week in March 1950 that Brewer.Drivers were authorized to refund to customers 5 cents for each chipped bottle ofCoca Cola turned in. and this amount was refunded to the driver when he got to the'plant.Some drivers deliberately chipped bottles and collected the refund themselves.Bendickson admitted to Buchheit when the latter questioned him that he had been,.guilty of this practice and the matter was then settled by Bendickson agreeing to refundall of the money he had collected for these bottles and being warned not to repeat the'practice.There was no evidence, that Bendicleson did repeat this practice. COCA COLA BOTTLING COMPANY OF ST. LOUIS301-was "argumentative with his customers," and about 2 weeks later received areport fromCova that Brewerwas gamblingwith his customers..Buchheit testifiedthat he received a report from Cova about the first of March3950 thatMuellerwas a very reckless driver, about a week later received areport about his driving, and about a week later another report that he was not.Billowing his supervisor's instructions properly.Buchheit further testifiedthat on Saturday before Mueller's discharge, the latter reported to him thathe had been involved in a back-up accident, the nature of which Buchheit didnot give.When questionedas to complaints against Mueller,Cova gave notestimony as to Mueller's driving, and said his only complaint was that Mueller"indulged in horse-play in the garage" and that he had, had complaints fromcustomersas to emptycoolersbut could fix no definite time or specific trans--action.Respondent offered no testimony as to any complaints concerning Rose.R. Johnson testified he made a complaint to Buchheit about Stevenson's driv-iug, andsaidthis was probably in February 1950, and that he never made any.othercomplaintsregarding Stevenson's performnaceas anemployee.Buchheittestified that he received a complaint from Johnson about the middle of March1950 that Stevenson did not follow his supervisor's orders, that he. receivedanother report from Johnson the last week in March 1950 that Stevenson was,continuallycoming inlate for work.On cross-examination, Buchheit said hereceived the first report about the 5th of March and the second report thefollowingweek ; that Stevenson had worked for the Company from December1948 and these two were the only complaints he had ever reecived regardingStevenson.Buchheit also testified that Stevenson's driving record was con-sidered in determining to discharge him.Buchheit produced company recordsrelatingto Stevenson's driving, and these records disclosed that the lastaccidentin which Stevenson was involved was on November 12, 1949, and there was notestimony offered disclosing that Stevenson was responsible for this accident,3.1orwas any evidence offered as to why Respondent had delayed taking actionagainst Stevenson within a reasonable time after the accident.Cova testified that he reprimanded Dearel Sullivan about returning to theplant from his route too early in the afternoon, about reporting for work latein the morning, and about marking inspection tickets 0. K. without actuallyinspecting coolers.When questioned on cross-examination as to specific eventsand the dates thereof, Cova was very evasive and could relate no specific eventor date.Buchheit testified he received a report from Cova the week of March19, 1950, that Sullivan was returning to the plant from his route too earlyin the afternoon, that lie received another report from Cova the following weekthat Sullivan was reporting late for work, and was checking coolers 0. K.without inspecting them.On cross-examination, Buchheit testified he receivedthe first report from Cova concerning Sullivan the first week in March andreceived the next report the, week of March 12, and that Sullivan had been em-ployed by Respondent from October. 4, 1948, and these two complaints were theonly ones he ever received concerning Sullivan.Cova testified that he could not think of any complaint he ever made con-'-cerning Nierman.Buchheit testified that the only complaint he ever receivedfrom Cova concerning Nierman.was in the last week of March 1950, that Nier-man was not following supervisor's orders. Asked if he made any inquiry-as to what this involved he said no.The conflict between the testimony of the supervisors and Buchheit is sonoticeable it raises considerable question as to the value of any of it.Thebottle chipping incident involving Bendickson occurred at least a month prior,tohis discharge,and had beenfully settled.The driving record of Stevenson 302DECISIONSOF NATIONALLABOR RELATIONS BOARDis another illustration of Respondent's desperate effortsto justifythe dischargeof these employees. If the reasons for the discharge of these employees wereas Buchheit testifies, why did he not so- inform the employees at the time hecalled them into his office, and why did Respondent delay taking actionagainstallof these employees until after the union activities of these employeesalarmed Respondent and caused it to call in these eight employees practically atone time and discharge them?Zerillo's remark to Stevenson after the latter had been discharged "that itwas a shame that they were discharging some of the employees because of the-Union," as herein related, supplies the real reason for the discharge of theseemployees.President Cox's statement to six of the discharged employees madeshortly after their discharge, that after the employees were discharged hehad heard that there were some labor troubles, as herein related, clearly showshis understanding of the reason for the discharge of the employees, and it wasnot for the. reasons Respondent now contends, but, as Cox expressed it, becauseof "labor troubles."It is clear from the evidence that Respondent coerced John M. Rose to resignby threatening to discharge him if he did not resign, and that the resignationwas not the free and voluntary act of Rose. Underthe circumstances, I findthat John M. Rose was technically discharged by Respondent.That Respondent was fully informed of the union activities of all of these,employees is clearly shown by my findings under interference, restraint, andcoercion, and I conclude and find that the reasons now advanced-6y Respondentfor the discharge of these employees was a pretext, and that Respondent dis-charged James P. Bendickson, Donald H. Mueller, Lukas A. Bader, HowardD. Brewer, John H. Nierman, John H. Rose, Arthur G. Stevenson, and DearelSullivan, and has failed and refused to reinstate said employees, because oftheir membership in and activities on behalf of the Union, and because theyengaged in concerted activities with other employees for the purposes of col-lective bargaining and other mutual aid an l protection, and that Respondentthereby violated Section 8 (a) '(3), and also Section 8 (a) (1) of the Act.D. Allegedofferof reinstatement to dischargeesPresident Cox was absent from the city at the time of the discharge of theeight employees.After his return, he held two meetings with the dischargeeson April 8, the first meeting with Stevenson, Nierman, Bendickson, Rose, Mueller,and Bader, and a later meeting with Brewer and Sullivan. At both meetingsZerillo and Cova were present.Stevenson testified credibly concerning the first meeting that one of the em-ployees present stated to Cox that the employees understood that Cox was goingto work out some kind of an agreement as to a wage increase and reinstatementof the discharged employees, and Cox replied that he had been on vacation andwhen he returned he found the employees had "taken the ball out of hishands."Stevenson further testified credibly that Bader asked Cox if hewould consent to putting up a ballot box in the garage, and Cox replied thathe could not do that ; Bader then stated that "our Union can do it" and Coxthen said that after the employees signed the union cards the Union had chargeof it and the employees could do nothing about it.Further testifying credibly,Stevenson said another employee asked Cox what kind of an agreement wouldbe made with the employees, and Cox replied that no definite decision had beenreached at that time.On cross-examination Stevenson was asked if Cox did not go around to eachone of the employees individually and offer them reinstatement, and he crediblyreplied that Cox stood in one place all the time and-made no-offer-of -reinstate- COCA COLA BOTTLING COMPANY OF ST. LOUIS303went to,any employee present.Nierman also testified credibly that Cox made nooffer of reinstatement to any of the employees present.Cova was questioned as to what occurred at the meeting and made no mentionof any offer of reinstatement. Zerillo testified that Cox offered to reinstate all-of the employees, and one of them replied that they would not return to workwithout their Union. Zerillo's testimony is not credited.' Cox testified hetold the employees that after they were discharged he had heard there weresome labor troubles and that by reason of that fact lie would like for themto come back to work at the earliest moment. Cox's testimony that he offeredto reinstate these employees is not credited 8Later in -the day after the above meeting ended, Brewer, accompanied byDearel Sullivan, called on Buchheit in connection with a safe driving awardto which he was entitled.After paying the cash award to Brewer, Buchheit toldBrewer and Sullivan that Cox had talked to the other discharged employeesthat morning, and asked Brewer and Sullivan if they cared to talk with Cox.Receiving an affirmative answer, Buchheit arranged for the conference, and.Brewer and Sullivan, accompanied by Zerillo and Cova, met with Cox. Cox.asked Brewer -and. Sullivan why they did not come to him if they were dis-satisfied, and Cox then told them he would like for them to come back to workthe next day.Brewer and Sullivan then told Cox that they were not the onlyones involved and that "there would be prejudice against them by the othermen if we come back," and asked.Cox "what protection they had against beingdischarged under the same circumstances, with such short notice." Brewerthen told Cox that he had always thought he was doing his work right, andthat if this were not so his supervisor was there and could speak. NeitherZerillo nor Cova made any statement. Brewer then told Cox the reason Buch-heit had given him for his discharge, and then said that under such circum-stances he did not see why they should come back to work without the Union,and Cox replied "Now, son, don't dig up the grave." Cox then told Brewer andSullivan that Respondent was working on a wage increase for the employees thedetails of which he was not then prepared to announce. Brewer and Sullivanrefused to return to work under the circumstances, and the following week en-gaged in a strike with the other employees .9Respondent contends that it made an offer to reinstate all of the dischargedemployees on April 8, 1950. I find that this contention has no merit. As tothe first six employees who met with Cox the credited testimony clearly estab-lishes, and I find, that no offer of reinstatement was made to any of them.As to Brewer and Sullivan, both of them testified that Cox did tell them theycould return to work. The question whether this was an offer of reinstatementmade in good faith, or whether it was conditioned on their withdrawal fromthe Union presents some difficulty. Cox's testimony that he had heard thereT Zerillo evidently confused this meeting with the later one with Brewer and Sullivanwhere Brewer made the statement about not returning without a union.81 was impressed with Cox's apparent effort to recall the facts,but it was clear tome that he was very much confused, and his recollection of what happened at the differentmeetings was very faulty.The testimony of Stevenson and Nierman, however, was veryclear and convincing.Although Cox's testimony is discredited, his statement he hadheard of some labor troubles is an admission at least of what he had in mind at thetime of this conference and. at the later conference with Brewer and Sullivan hereinrelated.9 The above is based on credited testimony of Brewer and Sullivan.Zerillo's testimonycorroborated in the more important details the testimony of Brewer and Sullivan, althoughhe gave no testimony concerning Brewer's refusal to return without the Union (apparentlyZerillo confused this meeting with the earlier meeting with- the other six employees hereinrelated), nor did Zerillo admit or deny Cox's statement "don't dig up the grave."Cox'srecollection of what occurred at the meeting appeared to be somewhat confused.Covawas questioned as to what happenedat themeeting but his recollection was very poor. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees had taken the ball out of his bands" and the effect of signing theunion cards, and his efforts to meet the situation by working on a .wage increase,.and the announcement to the employees later this same day of the wage increase-and his efforts to induce the employees to cross the picket line if established,.all as herein related, clearly reflect his antiunion attitude..With this in mind,.Cox's reply to Brewer "don't dig up the grave" takes on real meaning." Brewerwas fully informed as to the unfair labor practices of the Respondent as evi-denced by the charge he filed with the Board on April 5, 1950.Under the circum-stances, Brewer and Sullivan were justified in questioning Respondent's good'faith in making the offer. The evidence satisfies me, and I find, that Cox'&statement to Brewer and Sullivan that he would like for them to return towork was not made in good faith but was coupled with an implied conditionthat in returning to work they must withdraw from the Union."E. Further interference, restraint, and coercionAbout 2 months after the beginning of the strike, some of the employees;abandoned the strike and applied for reinstatement.About this same timeRespondent sought to encourage some of the employees to return. to work.Allemployees applying for reinstatement were required to see President Cox,although Cox admitted on cross=examination that it was not his usual funcVlonto interview applicants for positions, but that supervisors and departmentmanagers usually performed this duty.Howard Brewer and Dearel Sullivan jointly applied to Cox on June 12, 1950,for reinstatement.Brewer and Sullivan both testified credibly as follows :They asked Cox if they could return to 'work and Cox replied that he did notknow, that some of the employees had returned to work and he had given thema chance.Cox then told Brewer and Sullivan that they had to be on one sideof the fence or the other, and they replied they had made up their minds andwere on the Company's side. Cox then produced a form of letter withdrawingfrom the Union and instructed them to copy it twice, one copy to be sent to theUnion and one copy to the Board, and instructed them to address envelopes forthe two letters.Brewer and Sullivan copied the form of letter and addressedthe envelopes as instructed, and delivered them to Cox.11Brewer and Sullivanreturned to work the next morning, but they were not reinstated to their formerjobs as route salesmen in St. Louis, but were assigned to jobs as extra men in.the wholesale department in St. Charles, Missouri, and I find that they were notreinstated to their former jobs.As the credited testimony of the other striking employees who applied forreinstatement, was that the same procedure was followed by Cox in each case,i.e.,he produced the same form of letter withdrawing from the Union andrequired the employees to make two copies, one addressed to the Union and acopy to the Board, and address envelopes covering both letters, this testimony10Cox did not deny Brewer's statement about not returning without the Union.Althoughhe denied telling Brewer not to dig up the grave, he did not testify what answer he madeto Brewer.Had his offer to Brewer and Sullivan been made in good faith, the naturalanswer to Brewer would have been that there was no condition attached to the offer.11TheRedRock Company,84 NLRB 521.12The form of letter which Cox handed the employees read as follows :I,the undersigned, who signed a representation card to have local 606 of Int'lBrotherhood of Teamsters; Chauffeurs, Warehousemen & Helpers of America, A. F. L.represent me, am hereby notifying. the aforementioned Union that I no longer desireto have you represent me. This is notice to you to that effect, and' I revoke mysignature on such card and withdraw from the authorization given. COCA COLA BOTTLING COMPANY OF ST. LOUIS305will not be repeated.The only variations were the dates of application and thestatements made by Cox to the employees,which are as follows :George L. Frodeman applied for reinstatement on August 15,_ 1950,and Coxsaid "It would be a good idea for you to be on one side of the fence or the other,"and when Frodeman agreed, Cox produced the form of letter for him to copy.Richard Espy applied for reinstatement on June 12, 1950,and Cox said,"Well,as long as you are going to be working for the company, you do not want to haveanything to do with the Union, do you?" and Espy agreed, and Cox producedthe form of letter to be copied.Jack L. Collins applied for reinstatement on June 7, 1950, and Cox said "Since'you want your job back, you do not want to belong to the Union?"William L. Brengle applied for reinstatement on June 12, 1950, and Cox askedhim when he wanted to start to work, and Brengle replied he could start the,following -morning, and Cox then asked him if he wanted to withdraw fromthe Union, and Brengle said "Yes."Robert W. Fletcher applied for reinstatement on June 19, 1950, and Cox told'him he could 'have his job, and then Cox said,, "as you are returning to workyou should drop the Union." Fletcher agreed and Cox produced the form ofletter.Robert W. Sullivan applied for reinstatement on July 6, 1950, and Cox said"You want to be on one side of the fence or the other,"and then he asked Sullivanif he wanted to withdraw from the Union, and Sullivan said yes, and Cox pro-duced the form of letter.In addition to the foregoing employees who voluntarily applied for reinstate-ment, Luke Smith, Reno Cova, and Albert Hart" solicited the following employeesto return to work and withdraw from the Union :Luke Smith asked Richard Woods if he would like to go back to work forRespondent, and when Woods replied in the affirmative, Smith arranged for aconference with Cox.Woods called on Cox on July 5, 1950, and Cox producedthe form of letter and gave Woods the same instructions he gave the otherreturning employees.Cox told Woods at the time he produced the form letterthat he could not promise Woods a job if he withdrew from the Union. AfterWoods copied the form letter twice and gave them to Cox, Cox directed him to,report for work the next morning, which he did.Albert Hart asked John L. Cline if he were interested in returning to work forRespondent.Cline told Hart that he was, and Hart told Cline to meet him thenext day.When Cline met Hart, Luke Smith was with Hart and accompaniedCline to Cox's office.This was on June 15, 1950. Cline applied to Cox forreinstatement, and Cox told Cline that he, Cline, was reemployed, "but that he-could not carry 2 pails of water on one shoulder and that he should drop one ofthem."Cox then asked Cline if he wanted to drop from the Union, and whenCline said yes, Cox produced the form of letter and gave Cline the same instrue-tions as given to other employees.Al Hart and Luke Smith sought Robert Bogen and inquired if he were inter-ested in returning to work for Respondent, and when Bogen said yes, Smith toldhim to see Cox. Bogen applied to Cox for reinstatement on June 15, 1950, andCox produced the form of letter withdrawing from the Union and said that was1Respondent adnritted Smith and Cova were supervisors prior to April 13, 1950:.Proof of their status after that date was not received.Hart was a rank-and-file employee-who refused to participate in the concerted activities of the other employees.It is notnecessary to inquire into the prior authority of Smith,Cova, and Hart to act for Respon-dent, in these matters for the'reason that Cox, as president for Respondent, fully recognized.their acts and on behalf of Respondent accepted the benefits thereof, and I find thatRespondent ratified and approved their acts as agents. 306 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe way to go about it if he wanted to withdraw from the Union, and gaveBogenthe usual instructions.Luke Smith asked Richard Guier if he wanted to return to work for Respondent,and Guier told Smith that he, Guier, was planning on going into the Army.Smith then told Guier that Cox wanted to see Guier and urged the latter to be inCox's office the next day at 3 o'clock.Guier kept the appointment with Cox thenextday, July 5, 1950, and Cox told him that a number of employees werereturning to work and had signed letters withdrawing from the Union, and askedIf he wanted to sign one.Guier said he would, and Cox produced the form letterand gave Guier the usual instructions."Luke Smith asked Bobbie Agoain if he intended to return to work forRespondent, and Agoain informed Smith that he had secured another job andcould not leave at that time. Smith then asked Agoain if he wouldgo and see(Cox, which Agoain did.Cox asked Agoain if he wanted td return to work, andAgoain replied that he might desire to return to work later.Cox then said thatas Agoain might return later, would he care to withdraw from the Union.Agoain told Cox he would rather talk it over with his father, and Cox thensaid to Agoain that "It did not matter anyhow because the matterwas whipped,"and Cox then named some of the employees who had returned to work, and saidthat "in a short time the picket line would probably leave and the matter would allbe forgotten." ' Luke Smith called on Agoain several days later, on June 13, 1950,and gave.the form letter to Agoain, together with blank paper and envelopes,and Agoain prepared the letters withdrawing from the Union and gave them toSmith.Raymond Fuchs did not apply for reinstatement with Respondent and secureda job elsewhere.On August 23, 1950, Reno Cova called on Fuchs at his place ofemployment, and handed Fuchs two typewritten copies of the form letter with-drawing from the Union, and induced Fuchs to sign both copies and return thesigned copies to Cova.All of the above is based on the credited testimony of the employees named.Cox was asked if he made the statement to Brewer and Sullivan "you mustbe onone side of the fence or the other," and replied he told Brewer and Sullivanthat they could be on either side of. the fence, that that was their business.Healso denied making the statement to Cline "you can't carry two pails of wateron one shoulder, and should drop one."His denials of these statements, however,are notconsistent with his conduct in soliciting these employees to withdrawfromthe Union.Cox did not deny the statement attributed to him by Frodeman,but testified affirmatively that Frodeman said, "If I'm coming back, I would liketo withdraw from the Union and will you help me to do it." It hardly seemsprobable that Frodeman would have been interested in making such a statement,unless Cox had made it clear to Frodeman that withdrawal from the Union was acondition precedent to reinstatement..Cox was not questioned concerning the statement attributed to him by Espy.Cox said he gave the form letter to Espy because the latter asked him if Coxcould tell him how to withdraw from the Union. Cox did not deny the state-ment attributed to him by Collins, and said that Collins asked him how he couldwithdraw from the Union.. Cox was not questioned concerning the questionwhich Brengle attributed to Cox, and testified that Brengle asked him how towithdraw from the Union. Although not denying the statement -which Fletcherattributed to him, Cox testified that Fletcher said to him "Now that I have myjob back, I would like to withdraw from the Union." In the case of Robert14 Guier did not join the Army and later applied for reinstatement and was immediatelyassignedto work. COCA COLA BOTTLING COMPANY OF ST. LOUIS307'Sullivan, Cox was not questioned as to the statement Sullivan attributed tohint, but testified that Sullivan said to him "Now that I have -my job back, Iwould like to get out of the Union." Cox did not deny the statement whichCline said Cox made, but testified that Cline asked him if he, Cox, could tellCline bow to withdraw from the Union. Cox also testified that Bogen statedthat he would like to withdraw from the. Union; and asked Cox if he could helpBogen. , Cox was not questioned concerning the statement which Guier attrib-uted to him.He testified that Guier came to him and said he was leaving forthe Army, and before leaving he would like, to withdraw from the Union.In the first place it is very improbable that all of these employees in applyingfor reinstatement 'would have been of the same mind about withdrawing fromthe Union, and would have thought of asking Cox how to do it. In the secondplace the interest of the employees was in returning to work and not in with-drawing from the Union.Respondent would have the Board believe thgt it wasthe voluntary act of the employees and that Respondent had no particularinterest in the matter other than to assist the employee.To credit Cox's testi-mony and find merit in Respondent's contention, you would have to overlookentirely that it was the Respondent, and not the employees, who was interestedin getting rid of the Union, as the record in this case clearly shows.'Respondent argues further that the reemployment and the solicitation to with-draw from the Union were separate transactions, that the employee was firstreemployed before there was any question raised about withdrawing from theUnion. , If it is Respondent's position that the question of solicitation should beconsidered as standing alone, and the employee was not influenced in signingthe letter because, as Respondent contends, he had already been reemployed,Respondent's position would not be improved.The Board has held that meresolicitation of an employee to withdraw from a union is coerciveper se,and thisis true without regard to whether such resignations were induced by threatsor promises of benefits. In a recent case,Earl Severin, Inc.,90 NLRB 86, theBoard said:Under well established principles, however, it is sufficient that Tiptonsolicited the resignations and participated in their execution, as found above,without regard to whether such resignations were induced by the Respond-ent's threats or promises of benefit."However, the record in the present case is clear that the two transactions, rein-statement and solicitation, were.so closely intertwined it is difficult to separateone from the other.Even though Cox may have said to the employee that hewas employed before he raised the question of withdrawing from the Union,this was not always the fact as shows by the testimony of some of the employees,the employee was still left in the position of either repudiating the freelychosen bargaining representative, or else risking reprisals at the hands of hisEmployer ; and in the present case such reprisals were vivid in the mind ofthe employees by the recent action of Respondent in discriminatorily, discharginga number of its employees. Cox, however, did not leave the matter entirelyto the imagination of the employee.He was rather emphatic about it-"Itwould be a good idea to be on one side of the fence or the other," "Since youwant your job back, you do not want to belong to the Union" and "As youare returning to work you should drop the union." Such statements, particu-larly coming from the president of the Company, left little doubt in the mindsof the employees as to his meaning, and were clearly coercive and threatening.The evidence is clear, and I find that Respondent solicited its employees to16 See alsoMagnoliaCottonMills Co., Inc.,79 NLRB 91 ; MaconTextiles, Inc.,80NLRB 1525;Missouri Bag Company,91 NLRB 385.961974-52-vol. 95--21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDresign from the Union, and I further find that Respondent threatened andcoerced its employees in making such solicitations, and thereby interfered withthe rights of the employees guaranteed by Section 7 of the Act, in violation ofSection 8 (a) (1) of the Act 16F. Discriminatory demotion of five employeesThe credited and uncontradicted testimony of George L. Frodeman, RichardEspy, Jack Collins, William Brengle, and Richard Guier was that, prior toApril 13, 1950, they were employed by Respondent as route salesmen; that onApril 13, 1950, they joined in a strike of the other employees,by reason of cer-tain unfair labor practices of the Respondent as herein enumerated ; that onAugust 15, June 12, June 7, June 12, and July 15,1950, respectively, they abandonedthe strike and applied to Respondent for reinstatement ; that they were notreinstated to their former jobs with Respondent, but were reemployed on thefirstworking day following their applications for reinstatement as traineesor helpers.Respondent gave no explanation as to why these employees were not rein-stated to their former jobs, and admitted that they were treated as new em-ployees, and as such were assigned to lower grade jobs.The only reason forsuch action that Respondent offered was that these employees left their jobson April 13, 1950.The allove evidence clearly establishes, and I find that the strike engaged inby these employees was an unfair labor practice strike, having been caused bythe unfair labor practices engaged in by the Respondent as herein found ; andthat by reason of these employees having engaged in the strike Respondent dis-criminated against them in regard to the terms and conditions of their em-ployment in violation of Section 8 (a) (3) of the Act, and in derogation of therights of the employees as guaranteed by Section 7, and in violation of Section8 (a) (1) of the Act.G. Surveillance of union meetingsThe complaint charged that Respondent "spied upon and kept under surveil-lance union members, officials, meetings, meeting places and activities" in vio-lation of Section 8 (a) (1) of the Act. In support of this charge, GeneralCounsel offered the testimony of Dearel Sullivan and Lukas Bader that onoccasions during the union organizations campaign Respondent's employeeswould gather in public taverns across the street from the plant to discuss unionactivities and to solicit employees to sign union cards ; that at times while theemployees were thus engaged in these gatherings, Sheldon, a department man-ager, Luke Smith, one of the supervisors, and other supervisors, came into thetaverns, partook of refreshments, and at times engaged in conversation with the1" In waking this finding, I am not relying on the testimony of Eugene F. Doza, Nils R.Nilson, George E. Maurer, and Alfred J. Hart concerning alleged assistance given themby Respondent in withdrawing from the Union. If such testimony did establish thatRespondent solicited them to withdraw from the Union, which is doubtful, it is cumulativeof the testimony given by other witnesses.Doza, however, testified credibly and withoutcontradiction, that after he signed the withdrawal letters and gave them to Cox, Cox askedhim if he knew of any other employees who had signed union cards, and Doza toldCox yes, and Cox said to Doza "you can talk to him and see if he wants to change hismind."The questioning of Doza by Cox if he knew of any other employees who hadsigned union cards was coerciveperse and a violation of Section 8 (a) (1) of the Act.The suggestion to Doza to talk to the other employee to see if that employee "wants tochange his mind" proves solicitation- by Respondent, and is relied on by me in makingthe abovefinding. COCA COLA BOTTLING COMPANY OF ST. LOUIS309rank-and-file employees.There was no evidence to show that Sheldon,Smith,or the other supervisors came to these taverns for the purpose of surveillanceof the meetings of the employees,or that it was not the practice of the super-visors to visit these taverns on occasion for the purpose of refreshment.The evidence offered by General Counsel shows,and I find that the tavernsat which the employees gathered to discuss union activities and to solicit em-ployees to join the Union were public places adjacent to Respondent's plant's employees,including the supervisors.Hav-ing selected such a place for their gatherings,the employees knew, or shouldhave known,that supervisors visited these places and might come in. The fact,that the supervisors did come in- and observe the employees soliciting otheremployeesto join the Union and heard discussions of union activities by theemployees is not sufficient to charge the Respondent with surveillance. I findthat General Counsel did not sustain the charge of surveillance,and I will rec-ommend that this charge be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, hereof, occurringin connection with the operations of the Respondent described in Section I,hereof, have a . close, intimate, and substantial relation to trade, traffic, andcommerce among the several States,, andtend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in certain unfair laborpractices, it will be recommended that it cease and desist therefrom and that ittake certain affirmative action designed to effectuate the policies of the Act.It having been found that the Respondent has discriminatorily dischargedJames P. Bendickson, Donald H. Mueller, Lukas A. Bader, Howard D. Brewer,John H. Nierman, John H. Rose, Arthur G. Stevenson, and Dearel Sullivan, itwill be recommended that Respondent offer each of said employees immediateand full reinstatement to his former or substantially equivalent position with-out prejudice to his seniority and other rights and privileges, and to make themand each of them whole for any loss of pay they may have suffered by reason:of Respondent's discrimination against them. It is recommended that the lossof pay be computed on the basis of each separate calendar quarter or portion,.thereof during the period from April 3, 1950, in the case of Bendickson andMueller, and from April 4, 1950, in the case of the other six employees, to thedate of a proper offer of reinstatement ; the quarterly periods, hereinafter called"quarters" shall begin with the first day of January, April, July, and October;loss of pay shall be determined by deducting from a sum equal to that whicheach said employee would normally have earned for each such quarter or por-tion thereof, his earnings, if any, in other employment during said period-Earnings in one particular quarter shall have no effect upon the back-pay lia-bility for any other quarter. In order to insure compliance with the foregoing-back-pay and reinstatement provisions, it is recommended that Respondent be.required, upon reasonable request, to make all pertinent records available tothe Board and its agents.(F. W. Woolworth Company,90 NLRB 289.)Ithaving been found that the Respondent has discriminatorily demoted!George L. Frodeman on August 15, 1950, Richard Espy and William Brengle OutJune 12, 1950, Jack Collins on June 7, 1950, and Richard Guier on July 15, 1950,itwill be recommended that Respondent offer each of said employees imme- 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiate and full reinstatement to his former or substantially equivalent position-without prejudice to his seniority and other rights and privileges, and to makethem and each of them, whole for- any loss of pay they may have suffered byreason of Respondent's discrimination against them. It is recommended thatthe loss of pay be computed on the same basis herein recommended with respectto employees discriminatorily discharged.. .It having been found that Respondent has engaged in certain acts of inter-ference, restraint, and coercion, it will be recommended that Respondent ceasetherefrom.It having been found that Respondent has engaged in certain acts of inter-ference, restraint, and coercion in obtaining letters from employees purportingto revoke the authority of the Union to represent such employees, which Re-spondent forwarded, or caused to be forwarded, to the Union, it will be recom-mended that Respondent notify the Union that such letters were obtained by actsof interference, restraint, and coercion...The violations of the Act which Respondent committed are, in the opinion ofthe Trial Examiner, persuasively related. to other unfair labor practices pro-scribed by the Act, and the danger of their commission in the future is to beanticipated from Respondent's conduct in the past.The preventive purposesof the Act will be thwarted unless the order is coextensive with the threat. Inorder therefore to make more effective the interdependent guarantees of Sec-tion 7, to prevent a recurrence of unfair labor practices and thereby minimizethe industrial strife which burdens and obstructs commerce and thus effectuatethe policies of the Act, it will be recommended that the Respondent cease anddesist from infringing in any manner the rights guaranteed in Section 1 of theAct.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.Local Union No. 606, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, A. F. L., is a labor organza=tion within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment and theterms and condition of employment of James P. Bendickson, Donald H. Mueller,Lukas A. Bader, Howard D. Brewer, John H. Nierman, John H. Rose, Arthur G.Stevenson, Dearel Sullivan, George L. Frodeman, Richard Espy, William Brengle,Jack Collins, and Richard Guier, thereby discouraging membership in a labororganization, Respondent has engaged in, and is engaging in, unfair labor prac-tices within the meaning of Section 8 (a) (3) and 8 (a) (1) of the Act.8.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged in, andis engaging in, unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.Respondent did not spy upon. and keep under surveillance union members,oi$cials, -meetings, meeting places, and activities in violation of Section 8 (a)(1) of the Act.6.Respondent discharged Warren Becker for cause and did not discrimina-torily discharge Warren Becker in violation of Section 8 (a) (3) as alleged in thecomplaint.[Recommended Order omittedfrom publicationin this volume.